DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. Applicant argues that Hassan and Bell do not disclose obtaining a predicted distribution of data or using the predicted distribution of data to control the amount of data received by the user as recited in the claims. Examiner respectfully disagrees. Hassan teaches predicting how much of the network resource the operation of a user will consume. If the operation involves transfer over the network of content that is of a known size, an indicator may be output on the user device if completing the operation results in exceeding a usage threshold. These recited features from Hassan reads on the limitation “obtaining a predicted distribution of data that the communication device is expected to receive over the time period without exceeding the maximum total amount of data”. ¶55 of Hassan states that the network resource is data transferred using a network service and the usage limit represents the amount of data transfer that may be performed for the user. In ¶79, the amount of time before exceeding the usage limit is predicted and in ¶83 amount of time the network operation may continue before exceeding the usage limit is recited in Hassan reference. In ¶84 of Hassan, the amount of time before the usage limit is predicted to be exceeded is determined by using the new rate to predict the amount of time until the usage limit is reached.
Bell teaches monitoring an amount of data received during the time period in ¶12 by recording the data usage by a user running application(s) on a computing device in a specified time period and then ¶15 monitoring the data usage occurring on the computer 102, which includes recording the date, time and amount of data usage and optionally recording the type of data and metrics about data compression, data quality, and/or data rate.  The amount of data usage includes data streams received by application installed on computer 102. Bell also teaches reducing an amount of requested data when detecting that the monitored amount of received data exceeds the predicted distribution of data, so that the maximum total amount of received data will not be exceeded before the time period expires. Bell teaches in ¶12 that it the expected data usage (predicted distribution of data) exceeds the data usage limit, one or more characteristics of data streams requested in the time remaining in the specified time period are modified so that a data usage rate during the time remaining in the specified time period is lower (reducing) than a corresponding current data usage rate, which results in an actual data usage throughout the entire specified time period not exceeding the data usage limit. Also, in ¶18 of Bell teaches that the data stream characteristic adjustment system 104 reduces data consumption by determining adjustment(s) 122 to characteristic(s) of one or more data streams, including a data stream 124, which is received in the second portion of the specified time period in response to a request.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28, 29, 33, 34, 40, 41, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (US 20110231551 A1) in view of Bell (US 20150350956 A1).
Regarding Claim 28, 40, 47

Hassan teaches:

A method for controlling reception of data in a communication device when a maximum total amount of received data is stipulated for a time period, the method comprising: obtaining a predicted distribution of data that the communication device is expected to receive over the time period without exceeding the maximum total amount of data (¶55 network resource is data transferred using a network service and the usage limit represents the amount of data transfer that may be performed for the user ¶79 amount of time before exceeding the usage limit is predicted, ¶83 amount of time the network operation may continue before exceeding the usage limit ¶84 amount of time before the usage limit is predicted to be exceeded, using the new rate to predict the amount of time until the usage limit is reached); 

Hassan does not teach:

monitoring an amount of data received during the time period; and 

reducing an amount of requested data when detecting that the monitored amount of received data exceeds the predicted distribution of data, so that the maximum total amount of received data will not be exceeded before the time period expires. 

Bell teaches:

monitoring an amount of data received during the time period (¶12 record data usage by a user running application(s) on a computing device in a specified time period, ¶15 monitors data usage occurring on the computer 
102, which includes recording the date, time and amount of data usage and 
optionally recording the type of data and metrics about data compression, data quality, and/or data rate.  The amount of data usage includes data streams received by application installed on computer 102); and 

reducing an amount of requested data when detecting that the monitored amount of received data exceeds the predicted distribution of data, so that the maximum total amount of received data will not be exceeded before the time period expires (¶12 If the expected data usage (predicted distribution of data) exceeds the data usage limit, one or more characteristics of data streams requested in the time remaining in the specified time period are modified so that a data usage rate during the time remaining in the specified time period is lower (reducing) than a corresponding current data usage rate, which results in an actual data usage throughout the entire specified time period not exceeding the data usage limit, ¶18 Data stream characteristic adjustment system 104 reduces data consumption by determining adjustment(s) 122 to characteristic(s) of one or more data streams, including a data stream 124, which is received in the second portion of the specified time period in response to a request).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hassan in light of Bell in order to record data usage by a user running application(s) on a computing device in a specified time period (e.g., a one-month billing cycle), calculates current data usage rate(s) for the application(s), use the current data usage rate(s) and an amount of time remaining in the specified time period to extrapolate the recorded data usage to an expected data usage over the entire specified time period (Bell ¶12).


Regarding Claim 29, 41

Hassan-Bell teaches:

The method of claim 28.

Bell teaches:

The method of claim 28, wherein reducing the amount of requested data comprises: requesting data with reduced bitrate; 

requesting compressed data; 

requesting only relevant data while omitting non-relevant data; 

requesting data with reduced resolution (¶44 data stream characteristic adjustment system 104 (see FIG. 1) notifies the user of computer 102 of the adjustment as a basis for a potential modification of request 114 (see FIG. 1) and prompts the user for an acceptance or a rejection of the potential modification, If the user accepts the potential modification, then data stream characteristic adjustment system 104 (see FIG. 1) modifies the parameter(s) of request 114 (see FIG. 1), sends the modified request 114 (see FIG. 1) to application 118-1 (see FIG. 1), and receives data stream 124 (see FIG. 1) with a downgraded level of resolution); 

and/or

notifying a user to restrict consumption of data (¶44 data stream characteristic adjustment system 104 (see FIG. 1) notifies the user of computer 102 of the adjustment as a basis for a potential modification of request 114 (see FIG. 1) and prompts the user for an acceptance or a rejection of the potential modification, If the user accepts the potential modification, then data stream characteristic adjustment system 104 (see FIG. 1) modifies the parameter(s) of request 114 (see FIG. 1), sends the modified request 114 (see FIG. 1) to application 118-1 (see FIG. 1), and receives data stream 124 (see FIG. 1) with a downgraded level of resolution).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hassan in light of Bell in order to record data usage by a user running application(s) on a computing device in a specified time period (e.g., a one-month billing cycle), calculates current data usage rate(s) for the application(s), use the current data usage rate(s) and an amount of time remaining in the specified time period to extrapolate the recorded data usage to an expected data usage over the entire specified time period (Bell ¶12).


Regarding Claim 33, 45

Hassan teaches:

The method of claim 28, wherein the predicted distribution of data comprises an expected amount of received data per individual day during the time period (¶55 network resource is data transferred using a network service and the usage limit represents the amount of data transfer that may be performed for the user or group of users by the network service.  For example, a daily, weekly or monthly usage limit may be set).
Regarding Claim 34, 

Hassan teaches:

The method of claim 28, wherein the time period has a duration of one month (¶55 network resource is data transferred using a network service and the usage limit represents the amount of data transfer that may be performed for the user or group of users by the network service.  For example, a daily, weekly or monthly usage limit may be set).

Claims 32, 44, 35, 36, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan-Bell as applied to claim 28 above, and further in view of Vuornos (US 20180198883 A1).
Regarding Claim 32, 44

Hassan-Bell teaches:

The method of claim 28.

Hassan-Bell does not teach:

The method of claim 28, wherein the amount of requested data is reduced in response to detecting that the monitored amount of received data exceeds the predicted distribution of data by a certain margin.

Vuornos teaches:

The method of claim 28, wherein the amount of requested data is reduced in response to detecting that the monitored amount of received data exceeds the predicted distribution of data by a certain margin (¶3 content provider may implement various data-conservation plans to reduce data consumption ¶22 data usage exceeding historic usage patterns, data balance in individual or family plan is low, signal strength (e.g., a weak cellular signal may warrant less media-rich content to be delivered), current data speed, projected data speed (e.g., based on throttling rules, the user device's location, network congestion predictions/assessment, etc,  degree of severity of the user's account status (margin) may also be included to give the content provider additional guidance on how to react).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hassan-Bell in light of Vuornos in order to generate an event notification comprising status information associated with the monitored status (Vuornos ¶22).

Regarding Claim 35, 46

Hassan-Bell-Vournos teaches:

The method of claim 28.
Vuornos teaches:

The method of claim 28, further comprising the communication device issuing an alert to notify a user that the maximum total amount of received data is likely to be exceeded before the time period expires (¶22 the network operator may include in its notification that the user has no more data available for the month, instruct the content provider to send only text for the rest of the user's plan cycle, an expiration date or time length may be included in the notification to indicate when the accompanying status information expires, generate an event notification comprising status information associated 
with the monitored status).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hassan-Bell in light of Vuornos in order to generate an event notification comprising status information associated with the monitored status (Vuornos ¶22).

Regarding Claim 36
Hassan-Bell-Vournos teaches:

The method of claim 35.


Vuornos teaches:

The method of claim 35, wherein the alert indicates an amount of remaining data that can be received until the time period expires without exceeding the stipulated maximum amount of data (¶22 a notification reporting that the user 
is nearing his data allowance may include a percentage indicating how much data is used/available (e.g., 80% used or 20% available).  As another example, a prediction (e.g., as a percentage or confidence score) of whether the user would exceed his allowance for the current data plan cycle may be included).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hassan-Bell in light of Vuornos in order to generate an event notification comprising status information associated with the monitored status (Vuornos ¶22).


Claims 30, 31, 42, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan-Bell as applied to claim 28 above, and further in view of Doddavula (US 20140289412 A1)

Regarding Claim 30, 42

Hassan-Bell teaches:

The method of claim 28.

Hassan-Bell does not teach:

The method of claim 28, wherein the predicted distribution of data is obtained by applying a machine learning algorithm on previously received amounts of data.

Doddavula teaches:

The method of claim 28, wherein the predicted distribution of data is obtained by applying a machine learning algorithm on previously received amounts of data (¶74 proactive resource management module is configured to forecast the resource usage of the existing services, it works on the historical data and pattern with mathematical algorithm to predict the resource usage).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hassan-Bell in light of Doddavula in order for providing optimum allocation of one or more resources in a composite cloud environment (Doddavula ¶74).



Regarding Claim 31, 43

Hassan-Bell-Doddavula teaches:

The method of claim 28.




Doddavula teaches:

The method of claim 28, wherein the predicted distribution of data is obtained from a cloud or network node where a machine learning algorithm is applied on previously received amounts of data (¶74 proactive resource management module (network node) is configured to forecast the resource usage of the existing services, it works on the historical data and pattern with mathematical algorithm to predict the resource usage).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hassan-Bell in light of Doddavula in order for providing optimum allocation of one or more resources in a composite cloud environment (Doddavula ¶74).
	

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan-Bell as applied to claim 28 above, and further in view of Titus (US 20170208114 A1). 

Regarding Claim 37
Hassan-Bell teaches:

The method of claim 28.

Hassan-Bell does not teach:

The method of claim 28, wherein the reducing the amount of requested data is performed when a data saving function in the communication device is active. 

Titus teaches:

The method of claim 28, wherein the reducing the amount of requested data is performed when a data saving function in the communication device is active (¶15 a remote agent on a VOIP telephone may request a reduction (reducing the requested data for data saving function) in a number of transmitted data packets from an originating device in response to a measurement of available network bandwidth.  A reduction in the number of data packets in a VOIP message stream may correspond to lower audio resolution or lower audio dynamic range for voice communication). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hassan-Bell in light of Titus in order for originating device to modify transmitted data in response to information received from a remote agent, for example by reducing a rate of packet transmission, reducing a number of packets transmitted, changing digital filter parameters or data compression parameters (Titus ¶15).


Regarding Claim 38
Hassan-Bell-Titus teaches:

The method of claim 37.

Titus teaches:


The method of claim 37, wherein the data saving function comprises multiple selectable levels of data reduction determining how much requested data to reduce (¶15 a remote agent on a VOIP telephone may request a reduction (reducing the requested data for data saving function) in a number of transmitted data packets from an originating device in response to a measurement of available network bandwidth.  A reduction in the number of data packets in a VOIP message stream may correspond to lower audio resolution or lower audio dynamic range for voice communication (selectable levels)). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hassan-Bell in light of Titus in order for originating device to modify transmitted data in response to information received from a remote agent, for example by reducing a rate of packet transmission, reducing a number of packets transmitted, changing digital filter parameters or data compression parameters (Titus ¶15).


Regarding Claim 39

Hassan-Bell-Titus teaches:

The method of claim 37.


Titus teaches:
The method of claim 37, wherein the data saving function is offered by the communication device as a visual and/or audio indication (¶15 a remote agent on a VOIP telephone may request a reduction (reducing the requested data for data saving function) in a number of transmitted data packets from an originating device in response to a measurement of available network bandwidth.  A reduction in the number of data packets in a VOIP message stream may correspond to lower audio resolution or lower audio dynamic range for voice communication (data saving function is audio or voice)). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hassan-Bell in light of Titus in order for originating device to modify transmitted data in response to information received from a remote agent, for example by reducing a rate of packet transmission, reducing a number of packets transmitted, changing digital filter parameters or data compression parameters (Titus ¶15).






















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445